 In the Matter of DAVID SUBIN AND BENJAMIN SUBIN, DOING BUSI-NESS UNDER THE TRADE NAME AND STYLE OF ARCADIA HOSIERY COM-PANYandAMERICAN FEDERATION OF HOSIERY WORKERS, BRANCHNo. 67Case No. C-675.-Decided April 27,1939Hosiery Manufacturing Industry-Interference,Restraint,and Coercion:ex-pressed opposition to outside labor organization;threat toclose plant and dis-chargeemployees-Company-Dominated Union:domination of and interferencewith formation and administration;support ; suggesting formation;respond-ents orderedtowithdrawrecognition from and disestablish as agency forcollectivebargaining-Discrimination:discharges;for union membership andactivity ;charges of,not sustained as to oneemployee-Reinstatement Ordered :discharged employees-BackPay :awarded.Mr. Bernard Bralove,for the Board.Wessel, Bennett & Weiss,byMr. Charles J. Weiss,of Philadelphia,Pa., for the respondents.Mr. Isadore Katz,of Philadelphia, Pa., for the Hosiery Workers.Mr. Thomas F. Gain,of Philadelphia, Pa., for the Shop Com-mittee.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed-eration of Hosiery Workers, Branch No. 67, herein called the Ho-sieryWorkers, the National Labor Relations Board, herein called theBoard, by Stanley W. Root, Regional Director for the Fourth Re-gion (Philadelphia, Pennsylvania), issued its complaint dated April1, 1938, against David Subin and Benjamin Subin, Lansdale, Penn-sylvania, partners doing business under the trade name and style ofArcadia Hosiery Company, herein called the respondents, allegingthat the respondents had engaged in and were engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1), (2), and (3), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.The complaint12 N. L.R. B., No. 56.169134-39-vol. 12-31467 468DECISIONSOF NATIONALLABOR RELATIONS BOARDand accompanying notice of hearing were duly served upon the re-spondents and the Hosiery Workers.With respect to the unfair labor practices, the complaint allegedin substance that the respondents dominated and interfered with theformation of the Shop Committee, a labor organization, and con-tributed support to it; discharged 12 employees because they hadjoined and assistedthe Hosiery Workers; and, by these and otheracts, interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed in Section 7 of the Act.There-after, the respondents filed an answer denying the alleged unfairlabor practices.Pursuant to the notice, a hearing was held on April 11, 12, 13, 14,19, and 20, 1938, at Norristown, Pennsylvania, beforeWilliam P.Webb, the TrialExaminerduly designated by the Board.At thecommencement of the hearing, the Trial Examiner granted the ShopCommittee's motion to intervene.The Board, the respondents, theHosieryWorkers, and the Shop Committee were represented bycounsel and participated in the hearing.Full opportunity to beheard,to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues was afforded all parties.At the closeof the Board's case, the Trial Examiner granted the motion made byits counsel to dismiss the complaint as to Catherine Bomboy, one ofthe employees referred to in the complaint as having been discrim-inatorily discharged.During the course of the hearing, the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On June 9, 1938, the Trial Examiner filed his Intermediate Report,copies of which were served upon the parties, in which he foundthatthe respondents had engaged in and were engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1), (2), and (3), and Section 2 (6) and (7) of the Act and recom-mended that the respondents cease and desist from their unfair laborpractices and take certain affirmative action remedial of their effect.Exceptions to the Intermediate Report were filed by the ShopCommittee on June 17, and by the respondents on June 28, 1938.Pursuant to notice,a hearing for the purpose of oral argument washeld before the Board at Washington, D. C., on July 28, 1938.Therespondents,theHosieryWorkers, and the Shop Committee par-ticipated in the argument and also filed briefs,which the Board hasconsidered.The Board has reviewed the exceptionsto theInterme-diate Report and, in so far as they are inconsistentwiththe findings,conclusions,and order hereinafter made, finds them to be withoutmerit. DAVID SUBIN AND BENJAMIN SUBIN469Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSDavid Subin and Benjamin Subin, partners doing business underthe trade name and style of Arcadia Hosiery Company, are engagedin the manufacture and sale of full-fashioned hosiery at their plantand principal place of business at Lansdale, Pennsylvania.For usein their manufacturing operations the respondents purchase silk andmanufactured machine parts.During 1937, the value of the mate-rials purchased by the respondents, 88 per cent of which were securedfrom sources outside the Commonwealth of Pennsylvania, totaled$250,000.During the same period, the value of the respondents' fin-ished products totaled $600,000.Seventy-five per cent of such prod-ucts were shipped to destinations outside the Commonwealth of Penn-sylvania.At the hearing, the respondents stipulated that they are"engaged in interstate commerce within the meaning of the NationalLabor Relations Act."At their Lansdale plant, the respondents employ approximately225 persons.II.THEORGANIZATIONS INVOLVEDAmerican Federation of Hosiery Workers, Branch No. 67, is alabor organization affiliated with the Committee for Industrial Or-ganization.It admits to membership employees in hosiery plants inLansdale, Pennsylvania.The Shop Committee is an unaffiliated labor organization claimingto represent all the respondents' employees for the purposes of col-lective bargaining.III.THE UNFAIR LABOR PRACTICESA. Discouragement of membership in the Hosiery WorkersAbout the middle of July 1937, Alexander Kellenbenz, a businessrepresentative of the American Federation of HosieryWorkers,started to organize the respondents' employees.Within about 5 or 6weeks a substantial number had joined.Kellenbenz telephoned therespondents several times in an effort to arrange a meeting for thepurpose of negotiating a contract, but they refused to meet him.David Subin testified that the respondents, having determined toliquidate their business, had decided not to meet with the HosieryWorkers.The chief of police of Lansdale, however, succeeded inarranging a meeting which was held on August 9, 1937, and attendedby David Subin, Kellenbenz, and others. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the commencement of the meeting, the Hosiery Workers' repre-sentatives submitted a proposed contract to David Subin, but herefused to read or discuss it.Later, stating that the respondentswere going out of business, he handed them a notice on the letterheadof the respondents which read as follows :AUGUST 9, 1937.TO THE EMPLOYEES OF ARCADIA HOSIERY COMPANY :Due to the high competitive condition in the Full FashionedHosiery industry, it has become impractical for this mill tooperate.In view of this we have decided to liquidate and discontinuemanufacturing Full Fashioned Hosiery.We, therefore, urge allof our employees to try and find employment elsewhere as soonas practical.We will furnish references to help facilitate our employeesfinding other positions.(Signed)D. L. SuRIN.ARCADIA HOSIERY COMPANY.The Hosiery Workers' representatives attempted to persuade Subinnot to post the notice.Eventually, Subin agreed to withhold postingit, but stated that he would do so if the Hosiery Workers caused him"any trouble."As he was adamant in his refusal to discuss the con-tract, the meeting was terminated.Thereafter, Kellenbenz telephoned to the respondents several timesand, about a month after their first meeting, Kellenbenz and DavidSubin met again. In the course of a discussion of lay-offs whichmight be occasioned by the sale of certain knitting machines, Subinorally agreed that, if any machines were disposed of, employmentwould be provided for the workers on the machines taken out byeliminating, as far as necessary, the practice of employing one per-son to operate 2 machines.He again refused to enter into a writtencontract with the Hosiery Workers.Thereafter, several meetings were held at the office of Charles J.Weiss, the respondents' attorney, which were attended by Weiss andKellenbenz, and occasionally by David Subin, William Smith, anofficer of the American Federation of Hosiery Workers, and IsadoreKatz, the Hosiery Workers' attorney.About December 1, 1937, the Hosiery Workers sent a notice toplants in Lansdale stating that the employees' grievances should betaken up only through its shop committees and requesting that thenotice be posted in the plants for at least a month.A copy of thenotice was given to Alvin Holsopple, chairman of the Hosiery Work-ers' shop committee at the respondents' plant, for delivery to therespondents.Shortly after receiving the notice, Holsopple delivered DAVID SUBIN AND BENJAMIN SUBIN471it to an employee in the respondents' office and was told that it wouldbe given to David Subin.While Holsopple was working in theplant on December 10, 1937, Frank Weisbecker, the respondents'superintendent, approached him carrying the liquidation notice whichDavid Subin had exhibited to Kellenbenz on August 9, and said, "Doyou think this would be a better notice to hang up than the one youput in the office?"The same day the respondents posted the liqui-dation notice on the plant bulletin board.The plant did not closedown, however, but was still in operation at the time of the hearing inApril 1938.The discharge of members of the Hosiery Workers dis-cussed below commenced shortly thereafter.David Subin testified that the liquidation notice had been postedfor the reason that the respondents had decided to discontinue oper-ating their knitting business as unprofitable, and also because Kel-lenbenz had threatened damage to the respondents unless they recog-nized the Hosiery Workers.We find the allegation that Kellenbenzthreatened damage to be unfounded.From the continued operationof the plant, moreover, it appears that the respondents did not in-tend to liquidate their business.The notice was drawn by the respondents in preparation for DavidSubin's August 9 meeting with representatives of the Hosiery Work-ers and was tendered as the respondents' answer to the Hosiery Work-ers' request for a contract.The respondents then retained the noticefor 4 months without action and posted it on December 10, 1937, afterHolsopple had delivered the Hosiery Workers' request that griev-ances be taken up through shop committees.We find that the re-spondents utilized the liquidation notice, for the purpose of influenc-ing their employees, through fear of loss of employment, to abstainfrom or abandon membership in the Hosiery Workers, and therebyinterfered with, restrained, and coerced them in the exercise of therights guaranteed in Section 7 of the Act.B. Sponsorship and domination of the Shop CommitteeSimultaneously with their discouragement of membership in theHosieryWorkers, the respondents fostered the creation of a labororganization more to their liking.In the summer of 1937, a notice was posted in the plant announc-ing a meeting of the employees at the C. C. P. Club in Lansdale.The testimony is conflicting as to whether or not the plant was closedduring the meeting but Frank Weisbecker, the superintendent, ad-mitted and we find that the respondents granted employees permis-sion to remain away from work during the meeting. About 175employees attended the meeting, which was addressed by LesterHawes, an attorney, and the employees present decided to create a 472DECISIONS OF NATIONAL LABOR RELATIONS BOARD"shop organization."The organization's officers were elected at themeeting, as well as committeemen from each department of the plant,one of whom was Leo Minnucci.About 3 or 4 weeks later Minnucciand several other employees met at Hawes' office to discuss the for-mal creation of the "shop organization."Hawes showed them sev-eral plans of organization employed in other plants, one was select-ed, and the committee instructed Hawes to prepare an appropriateconstitution and bylaws.Shortly thereafter, the committee receivedthe proposed constitution and bylaws and called a meeting of theemployees to ratify them.Although the meeting was held on Satur-day when the plant was not operating, only about 12 or 13 employeesattended and the "shop organization's" committee does not appear tohave functioned as such thereafter.Minnucci testified that he wasdisturbed at the change in the employees' enthusiasm for the "shoporganization" as evidenced by their failure to attend the meeting,and the morning of the meeting saw David Subin, as he "wanted toknow just what his opinion was and what this thing was all aboutand what caused all the confusion there in the shop in the shorttime."Minnucci further testified that Subin told him that he shouldjoin or refrain from joining such organizations as he pleased.Thereafter, Benjamin Subin and about 17 or 18 employees includ-ing Minnucci attended a meeting at the home of H. Paul Fluck, oneof the employees.Subin informed the group that the respondentsintended going out of the knitting business and desired to sell theirknitting machines to the employees on an installment plan.Believ-ing that the machines would be obsolete by the time they had beenfully paid for, the employees rejected his proposal and, instead,sought to induce the respondents not to go out of business.Duringthe discussion it was suggested that the plant be organized in accord-ance with the so-called Nunn-Bush Plan, of which some of the em-ployees had read in a publication called "Social Justice."About a week after the meeting at Flick's home, one of the em-ployees brought into the plant a copy of "Social Justice" containingthe Nunn-Bush Plan and it was passed among the knitters duringworking hours.Minnucci gave David Subin the publication, andthe next day Subin told him that he thought it was a "wonderfulthing."About a week later, those who had attended the meetingat Fluck's home and Benjamin Subin met at the home of AndrewWeisbecker, Frank Weisbecker's brother, discussed the Nunn-BushPlan, and determined to secure further information about it.There-after, Frank Weisbecker distributed about 20 or 30 booklets contain-ing the Nunn-Bush Plan among the employees at the plant. A secondmeeting occurred at Andrew Weisbecker's home, and at one of themeetings Benjamin Subin explained the Nunn-Bush Plan to thegroup and told them that he was very much interested in it. DAVID SUBIN AND BENJAMIN SUBIN473On December 11, the day following the posting of the liquidationnotice,Minnucci spoke with David Subin for about an hour, andlater with several knitters.He determined to interview businessmenin Lansdale, who he hoped would induce the respondents to remainin business.Commencing the same afternoon, Minnucci and ClarenceStrouse, another employee, spoke with several businessmen in Lans-dale concerning the liquidation notice.About December 15, 1937,some of the businessmen drafted a letter 1 which Minnucci, Strouse,and several others circulated among the employees for their signa-ture.The letter was signed at the plant during working hours byabout 220 employees.David Subin testified that, before the letterwas circulated for signature, he had told Minnucci and Strouse thathe "hated to see so many people thrown out of employment" and thatthe respondents "would probably have an orderly liquidation unlesssome plan were arranged whereby [they] could operate in a nice,peaceful way."Minnucci and Strouse took the letter and the em-ployees' signatures to Subin and discussed the proposed liquidationwith him.This meeting was followed by others between the sameparties and resulted in the preparation of a plan of organization forthe employees, based upon the Nunn-Bush Plan.About December18,a draft of the proposed organization was submitted to therespondents' attorney,Weiss, who shortly thereafter returned it inthe identical form in which it was subsequently placed in operation,except that it did not include the names of the 5 members of the ShopCommittee.On December 23, 1937, a notice was posted in the plant, with therespondents' permission, announcing that a meeting of the employeeswould be held at the Lexington Tavern, Line Lexington, Pennsyl-vania, on December 24.At approximately 2: 30 o'clock on December23,Minnucci assembled about 30 or 40 employees, some of whom hecalled away from their work.David Subin read aloud the ShopCommittee plan which had been prepared by the respondents' at-torney and answered questions addressed to him.Although the plan'Board Exhibit No. 12:LANSDALE,PENNA,December 15, 1937Mr D. L SUBIN,Arcadia hosieryMills,Lansdale,Penna.DRAB MR. SuBN:Since your official action of Friday, December 10, 1937, which flatlydeclared the intention of the interested Executives of the Arcadia Mills to liquidate as agoing Hosiery Plant, your employees,whom we find in a large majority are sincerelyloyal,both to the plant and to its individual Executives,have been actively engaged inefforts to relieve conditions which we assume have brought about that action.Therefore be it known that the undersigned,whom you will realize represent a definiteemployees'nucleus at your plant, are emphatically not in accord with any movement tobring about,through outside action any labor trouble or disorders which would tend todisrupt the present or subsequent policy at the Plant.And furthermore,the undersigned,either in whole or through such individuals as youchoose to designate will not only welcome but urge an opportunity to meet with youwith a view to arriving at some workable conclusion which will,we hope, cause yourliquidation edict to be reconsidered. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not then been approved by the employees, Subin also told thegroup that the respondents would recognize the Shop Committeeafter it had been chosen.Subin left the meeting, and thereafterMinnucci presided over it.The group determined to institute theShop Committee at the plant regardless of the desires of the em-ployees who were not present.Minnucci presented the names of thefive men he had selected to serve as members of the Shop Committeeand called for objections or additions.None were made.Pursuant to the notice posted in the plant, about 139 employeesmet the next day at the Lexington Tavern. The meeting was openedby Walter L. Eichenberger, an employee, who introduced Minnucci.Minnucci then took charge of the meeting.He read the Shop Com-mittee plan which had been adopted by 30 or 40 employees at theplant on December 23, stating that David Subin had drawn and givenit to him.The plan constitutes five employees as the Shop Com-mittee, and designates it the recognized bargaining representative ofall employees. It vests control of factory employment in the respond-ents with the proviso that proposed discharges of all save temporaryemployees be submitted to the Shop Committee for its approval.Disputes which the respondents and the Shop Committee are unableto adjust are to be resolved through arbitration.Provision is alsomade as to hours, wages, and the method of paying wages.At the same meeting, a ballot was taken among the employeespresent who signed the December 15 letter.The testimony is con-flicting as to whether the question voted on was "Do you want to joinus in our plan?" or "Do you want your jobs at the Arcadia or don'tyou?" In any event, the result of the vote was unanimously in theaffirmative and the plan was put into effect at the plant.It is clear from the record that the respondents, as part of theirresistance - to the organizational efforts of the HosieryWorkers,foisted the Shop Committee upon the employees.By distributingbooklets containing the Nunn-Bush plan Weisbecker, the plant super-intendent, indicated that the respondents would welcome the forma-tion of a labor organization differing from the Hosiery Workers.The respondents, themselves, participated in organization meetingsof the labor organization which resulted, thus removing any vestigeof doubt as to their wishes, and the plan ultimately put into effectwas drafted by their attorney.Under these circumstances, and inthe light of the threatened liquidation, the ballot taken on December24 does not evidence the free selection of a bargaining agent, but re-flects submission by the employees to the terms imposed by the re-spondents as the condition of continued employment.We find thatthe respondents have dominated and interfered with the formationand administration of the Shop Committee and contributed support DAVID SUBIN AND BENJAMIN SUBIN475to it, thereby interfering with, restraining, and coercing their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.C. The dischargesDuring 1937,William H. Kelso, R. James Kelso,andIsaac Kelso,brothers, andAlvin Holsopplewere employed as knitters at the re-spondents' plant.They were discharged on December 31, 1937.Atthat time R. James Kelso served as a "legger," and the others as"footers."All four had been members of the American Federationof Hosiery Workers for more than ten years and had joined BranchNo. 67 thereof in August 1937.Holsopple became chairman-of itsshop committee and the Kelsos were active in soliciting members.Frank Weisbecker, the respondents' superintendent, knew that thefour men were members of the Hosiery Workers.During part of December in each year the plant ceases productionand the employees are required, without pay, to clean the machineson which they work. On December 30, 1937, Holsopple and thethree Kelsos, were told to return to the plant the next day for thatpurpose.Although Weisbecker testified that his instructions wereto report early in the morning and included a warning that thosewho failed would be discharged, Holsopple and the three Kelsostestified, and we find, that they were not told that they would bedischarged in the event of their failure to report in the morning. Itis undisputed that, in prior years, the respondents did not direct theemployees to commence the annual cleaning of their machines at anydefinite time during the period set aside for that purpose.Before December 30, members of the Hosiery Workers had receivednotices from Kellenbenz requesting them to meet at his office inLansdale at 10 a. m. on December 31.Holsopple and the threeKelsos attended the meeting, remaining until shortly before 12:30p.m., and arrived at the plant about 5 minutes later.Before theirarrival,Frank Weisbecker prepared a list of absentees comprisingHolsopple, the three Kelsos, and another employee named Evans.He testified that he told the members of the Shop Committee that heintended discharging the missing employees if they did not appearby 11 o'clock, but, at the Committee's request, advanced the time until12 o'clock.The Shop Committee caused a notice approving the dis-charge of Holsopple and the three Kelsos to be prepared.AlthoughWeisbecker expressed his intention of discharging all those absent,and although he testified that he had determined in the afternoonto refrain from discharging Evans, the Shop Committee's notice ofits consent to the discharges were drafted during the morning andomitted any reference to Evans.The highly suspicious circumstance 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Shop Committee anticipated Weisbecker's change of heartas regards Evans, suggests that the discharges which occurred wereagreed upon between it and Weisbecker as a means of removing activemembers of the Hosiery Workers.Shortly after Holsopple and the Kelsos reached the plant, Weis-becker told them that they had arrived too late to begin cleaning theirmachines.William Heck, a member of the Shop Committee, gath-ered all the employees in the plant around Holsopple and the threeKelsos, and said, "Well, let's get it over with."Weisbecker thereuponinformed the four men that they were discharged for not havingarrived at the plant during the morning.They protested that nodefinite time to commence cleaning the machines had been set. Itwas testified and we find that thereupon Minnucci, who was present,said, "Maybe all this hinges on where you have been," that Weis-becker said, "No, no.That has nothing to do with it," and thatHeck held up the notice announcing the meeting of the HosieryWorkers and said, "We know where you were.We know there wasa union meeting."Frank Weisbecker refused the four dischargedemployees' request that they be permitted to remain at the plant toclean their machines, stating that he intended closing the plant withinan hour.He did not leave the plant, however, until about 4: 15 or4: 30 that afternoon.On January 3, 1938, Holsopple and the three Kolsos spoke withDavid Subin at the plant. Subin censured them for not havingreported early on December 31 to clean their machines, and told themthat he could not comply with their request for reinstatement with-out the consent of the Shop Committee, which had already approvedtheir discharge.After Subin definitely refused to reinstate them,the employees asked for permission to remove their tools from theplant.Subin allowed them to enter the knitting room for their toolsand told them to do so in an orderly fashion, stating that he mightbe obliged to take them back in the future and he wanted to avoid"any hard feelings."On passing through the plant, William H.Kelso met Minnucci, who said to him, "This is a damn shame, Bill.T didn't want to see this happen to you.You know why we did this,don't you?"Kelso answered that he did not.Minnucci then said,"Well, the main idea or the main object was to get rid of Al Hol-sopple."R. James Kelso saw David Subin at the plant on January5 in another effort to secure reinstatement.While speaking of thefour discharged employees, Subin admitted that "there is one in thatgroup that we don't want," but failed to identify the individual.Upon the entire record, we believe that the respondents utilized thelate arrival of Holsopple and the Kelsos on December 31 as a pretextfor ridding the plant of employees whose advocacy of the Hosiery DAVID SUBIN AND BENJAMIN SUBIN477Workers was distasteful to them.With respect to the length of timerequired for the task of cleaning, Isaac Kelso did not testify, R.James Kelso testified that he would have completed it in one hour;William Kelso testified that he could have finished in 11/2 or 2 hours;and Holsopple stated he could have finished in 3 hours.Weisbeckerstated that the men could not have finished by 4: 30. It is not neces-sary to decide whether, had the men been permitted to start cleaningon their arrival, they would have finished by 4: 15 or 4: 30, whenWeisbecker left the plant.The work of cleaning the knitting ma-chines was, as we have stated, unpaid, and we do not believe thatmere lateness in reporting would have impelled the respondents tosuch drastic action.The real reason lay in the known membershipof the men in the Hosiery Workers, and particularly in Holsopple'sleadership therein.Our conclusion in this regard is strengthened bythe spurious reason assigned by David Subin for refusing to reinstatethe men : that he was powerless to rescind the discharge without theconsent of the Shop Committee which had approved it. The planunder which the Shop Committee was established, while requiringthe submission to it of proposed discharges, expressly restricts controlof employment to the respondents. Subin's argument further exposesthe respondents' efforts to interpose the Shop Committee betweenthem and the employees seeking genuine representation for collectivebargaining.We find that the respondents discharged Holsopple andthe three Kelsos because they had joined and assisted the HosieryWorkers.BessieHolsoppleandRichard Cranerwere working as "toppers"on a knitting machine operated by Paul Leatherman when their workceased on January 7, 1938.The complaint alleges that the respond-ents discriminatorily discharged them, but the respondents contendthat the two employees were laid off because the machine at whicht hey were working had been sold.Mrs. Holsopple and Craner started to work for the respondentsduring 1935.Both joined Branch No. 67 in August 1937, havingbeen members of the American Federation of Hosiery Workers foryears, and both actively solicited membership.Mrs. Holsopple is the wife of Alvin Holsopple. During the attemptsof the Hosiery Workers to secure a contract she elicited unfavorablecomment from Frank Weisbecker, the plant superintendent, to whoma knitter reported that she had said that David Subin had signed anagreement with the Hosiery Workers which required only BenjaminSubin's signature to become effective.Weisbecker sought her out andstated that no such agreement had been signed and that in his opinionnone would be signed.On the same occasion, referring to a remarkattributed to Mrs. Holsopple to the effect that it almost killed her towork at the plant, he suggested that she quit. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDCraner, too, came to Frank Weisbecker's attention as a protagonistof the Hosiery Workers.He secured between 25 and 30 applicationsfor membership, including that of Andrew Weisbecker, the superin-tendent's brother.A few days after Andrew's application for mem-bership, Frank threatened Craner with discharge unless he confinedhis union activities to places outside the plant.On January 7, 1938, Weisbecker told Craner that the machine' oper-ated by Leatherman upon which Craner and Mrs. Holsopple wereworking, had been sold and was being removed from the plant; that,as a consequence, there was no work for Craner; and that he wouldbe called when needed.Craner communicated the state of affairs toMrs. Holsopple.Neither has since worked for the respondents.OnJanuary 13, Craner inquired of Weisbecker concerning employmentand was told to come again at a later date. The next day, Mrs.Holsopple and Craner went to the office for their pay. Each was toldthere was no work and Craner was told, in addition, that Weisbeckerwas too busy to see him.When their work ceased, Craner and Mrs. Holsopple were seniorto other "toppers" who continued in the employ of the respondents.Leatherman, the knitter, also continued to work notwithstanding thesale and removal of the machine upon which he had been working.In support of the respondents' contention that the two employeeswere merely laid off, Weisbecker testified that he once intended torecallMrs. Holsopple, but as she had no telephone and as her serviceswere needed immediately, he was compelled to engage someone else.He testified that on one occasion he had sent a messenger to call Cranerfor employment, but Craner was not at home. In view of all thecircumstances,Weisbecker's testimony is unconvincing.We do notbelieve that the respondents intended to reemploy Craner or Mrs.Holsopple.Mrs. Holsopple has not worked since January 7, 1938. Craner se-cured other employment on February 14, 1938, but desires reinstate-ment to his former position.His present wage is less than he receivedwhile in the respondents' employ and the respondents' plant is nearerto his home than his present place of employment.We find that on January 7, 1938, the respondents discharged BessieHolsopple and Richard Craner because they had joined and assistedthe Hosiery Workers.Morrell Leiterwas employed by the respondents about 1933.Atthe time of his discharge on February 2, 1938, he was working as a"footer."He joined the American Federation of Hosiery Workersabout 1933, and Branch No. 67 thereof in October 1937 but does notappear to have been an active participant in its activities.He testi-fied that he secured some members for the Hosiery Workers in 1933 DAVID SUBINAND BENJAMINSUBIN479but none in 1937, that he did not speak to any of the employees orsupervisors at the plant concerning the Hosiery Workers, that AlHiggins, whose identity does not appear in the record, was the onlyperson at the plant who knew of his membership in the organization,and that he had attended only one of its meetings.In accordance with the respondents' regulations, Leister and otherknitters were required to turn in the stockings they had knitted inbundles of five dozen each. In the event that knitters required a fewstockings to complete a bundle at the end of a day's work, it wascustomary for them to borrow the stockings from another and to re-place the borrowed stockings at a later date.At the close of theworking day on January 31, 1938, Leister required nine additionalstockings to complete a bundle.He borrowed nine stockings fromLester Berthold, a knitter who was absent from the plant at the time,and told Leatherman of having borrowed the stockings.His two"toppers" observed him taking the stockings from Berthold'smachine.Leister went to the plant on February 2, the day before he wouldnormally have resumed work, to return the borrowed stockings toBerthold.On entering the plant, he met Frank Weisbecker, who toldhim that he had been discharged for stealing stockings.Leister in-sisted that he had borrowed and not stolen the stockings and that,although he was not required to work that day, he had returned tothe plant only to repay them.Weisbecker refused to discuss the mat-ter.Leister saw Weisbecker at the plant the following day but wasrefused reinstatement.Weisbecker testified that Leister had been stealing stockings for thepast year, that on January 31 he caught Leister in the act, and dis-charged him for this reason.The stockings Leister was accused ofstealing were blue; those on which he had been working, yellow.HadLeister intended to steal, it is improbable that he would take stockingsof a color differing from those he had been knitting, would permit his"toppers" to observe him taking them, or would tell Leatherman hehad taken them.On the other hand, Leister was not an active member of theHosieryWorkers.The record does not support a finding that hismembership in or his activities in behalf of that organization im-pelled the respondents to discharge him.We find that by discharg-ing Leister the respondents have not discouraged membership in alabor organization by discriminating in regard to his hire and tenureof employment.Harry B. Jacksonentered the respondents' employ in December1934.At the time of his discharge, on February 2, 1938, he wasemployed as a "legger" on the day shift.A member of the Ameri- 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan Federation of Hosiery Workers since 1924, he was an activeparticipant in the organizational campaign of Branch No. 67 at theplant, serving as vice chairman of its organizing committee andsolicitingmembership among the employees. Frank Weisbeckerknew of his membership in the Hosiery Workers.Jackson was laid off on December 17, 1937, for the reason thatthe respondents discontinued manufacturing the style of stockingsupon which he was working.He resumed work about January 18,1938.On February 2, when Jackson was senior in point of serviceto other knitters in the plant, Weisbecker told him that, as the orderfor the stockings upon which he was working had been completedand the respondents intended discontinuing the style, he would belaid off until further notice.Jackson was not thereafter reemployedby the respondents.At the hearing, Weisbecker contended that Jackson had not beendischarged but had been laid off.As to the reason for the allegedlay-off, he testified : "We were making a style and the machines weresold, and the style went off, and we started dismantling the machinea week later.The style was run out." It is apparent, however thatthe respondents did not intend rehiring Jackson after February 2, asthey never subsequently offered him employment, although, betweenFebruary 2 and the date of the hearing, they filled two positions of"loggers" by promoting helpers at the plant.We find that the respondents discharged Jackson because of hismembership in and activity for the Hosiery Workers.Peter Farrellwas employed by the respondents as a "legger" onthe night shift from March 1936 until his discharge on February 3,1938.He joined the American Federation of Hosiery Workers in1929 and Branch No. 67 thereof on August 4, 1937. Farrell testi-fied that on August 5, 1937, Frank Weisbecker asked him if he hadjoined the Hosiery Workers, and received an affirmative reply.Weis-becker maintained that Farrell had volunteered the information asto his union affiliation. In any event, Weisbecker knew of Farrell'smembership.Farrell solicitedmembers for the Hosiery Workersamong the employees, securing about 10 or 12 applications. In thelatter part of August 1937, Weisbecker told him to confine hisorganizational activities to places outside the plant.On February3, 1938,Weisbecker approached Farrell in the plant, saying, "WellPete, you are done tonight" and told him that he would be reem-ployed as soon as a position became available.Farrell protestedthat in laying him off Weisbecker had disregarded his seniority ofservice.Farrell's helper and the knitter operating his machine onthe day shift both continued working at the plant.When Farrellreturned to the plant on February 4 for his pay, he asked David DAVID SUBIN AND BENJAMIN SUBIN481Subin for reinstatement.Subin refused, stating thatWeisbeckerhad charge of hiring and discharging.The same day, WeisbeckergaveFarrella letter of recommendation. Farrellwas notreemployed.Although the respondents contend that Farrell, too, was not dis-charged but was laid off because his machine had been sold, Weis-becker testified that Farrell was not subsequently offered employment.About February 3, three new knitting machines were brought intothe plant.One was in operation at the time Farrell was dischargedand the other two were placed in operation shortly thereafter.Be-tween February 3 and the date of the hearing, the respondents pro-moted two helpers at the plant to the position of "legger."We findthat on February 3 Farrell was discharged and not laid off and thatthe respondents did not intend thereafter to reemploy him.We findfurther that the respondents discharged Farrell because of his mem-bership in and activity for the Hosiery Workers.Theodore F. Klebeswas employed by the respondents on July 23,1936, as a first helper.He joined the Hosiery Workers in the earlypart of August 1937, assisted in its organizational campaign bysolicitingmembership among the employees, and secured about fivemembers.Fluck, of the Shop Committee of five, knew of his mem-bership in the Hosiery Workers and his activity in its behalf.In November 1937, when Klebes was earning $15 a week, he wastemporarily promoted to serve as a "legger" at $20 a week.Afterworking in this capacity for 2 or 3 days, he was reassigned to hisformer position as a helper.About a week thereafter, FrankWeisbecker again temporarily placed him in charge of a machineas a "legger" and he continued in that capacity until Friday, Decem-ber 10.On returning to the plant the following Monday, December13,Klebes found another knitter operating his machine and wastold by Weisbecker that, as the machine would shortly be dismantled,he was being laid off and would be informed when his services wereneeded again.Klebes' former position as a helper had been filledby the promotion of a second helper.Weisbecker gave Klebes aletter of recommendation stating that his work was satisfactory andthat he had been laid off because the machine on which he had beenworking had been sold.When Klebes asked Weisbecker for reem-ployment several weeks later, he was told that no positions wereavailable and added : "if there was, you would have to be rehiredagain, anyway."Since January 3, 1938, Klebes has been employedat a garage earning $15 a week.He desires reinstatement to hisformer position.At the hearing, Weisbecker stated that Klebes was not discharged.He testified that Klebes, at his own request, had been assigned to op- 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDerate a machine which "went out" of the plant earlier than had beenanticipated and was accordingly returned to his former position;that he was thereafter assigned to operate another machine whichalso thereafter "went out"; that the knitter operating the machineat which Klebes formerly had worked as a helper did not desireKlebes to replace the helper who was employed in his stead; andthat, therefore,Klebes' former position was no longer available.Between Klebes' alleged lay-off on December 13 and the date of thehearing, the respondents promoted four first helpers to "leggers"and three second helpers to first helpers, and hired eight new secondhelpers.Their failure to inform Klebes of any of the positionswhich had thus become available, convinces us that the respondentsdischarged Klebes on December 13 and did not intend rehiring himthereafter.In view of Klebes' membership in and activity for the HosieryWorkers, the respondents' hostility toward that organization, andthe unconvincing reasons assigned by the respondents for discon-tinuing his employment and refusing to reinstate him, we find thatthe respondents discharged Klebes because of his membership in andactivity for the Hosiery Workers.Harry Beluchwas discharged by the respondents on January 3,1938, after having worked at the plant as a "legger's" helper forabout 3 years.He joined the Hosiery Workers during the summerof 1937 and actively participated in its organizational campaign bydistributing application cards and soliciting membership in theorganization among the employees.On January 3, 1938, when Beluch was working as a first helperunder George Gurtese, a knitter, at $15 a week, Frank Weisbeckerlaid him off, but told the second helper on the machine to returnthe same afternoon to work on a different knitting machine.At thetime, Beluch was senior in service to all the other helpers in theplant.He requested but was refused permission to work at cleaningnew machines which were then being set up in the plant. Gurtesecontinued working at the plant with the assistance of other helpers.Later,Beluch askedWeisbecker to reinstate him but the latterrefused.The respondents contend that Beluch was not discharged but waslaid off temporarily for the reason that one of the machines uponwhich he was working was being moved. They explain their failureto reemploy him by the claim that "different knitters . . . didn'tseem to want him."No direct evidence was introduced, however,to show objection by knitters to Beluch's work or the reason forsuch objections.It appears, moreover, that during the period be-tween January 3, 1938, and the date of the hearing the respondents DAVID SUBIN AND BENJAMIN SUBIN483promoted four first helpers to serve as "leggers," promoted threesecond helpers to serve as first helpers, and hired seven secondhelpers.Beluch later secured employment at wages averaging $22 a weekbut desires reinstatement to his former position for the reason thatthe respondents' plant is nearer to his home than is his present placeof employment.In view of Beluch's membership in and activity for the HosieryWorkers, the respondents' hostility toward that organization, and theunsubstantial character of the evidence introduced by the respond-ents regarding his alleged lay-off and their failure to recall him,we find that the respondents discharged Beluch for his membershipin and activity for the Hosiery Workers.We find that, by discharging William H. Kelso, R. James Kelso,IsaacKelso,Alvin Holsopple, Bessie Holsopple, Richard Craner,Harry B. Jackson, Peter Farrell, Theodore F. Klebes, and HarryBeluch, the respondents discriminated in regard to their hire andtenure of employment, thereby discouraging membership in a labororganization and interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.TIE REMEDYWe have found that the respondents have dominated and inter-fered with the formation and administration of the Shop Committeeand have contributed support to it.By reason of the respondents'domination, the Shop Committee cannot serve the respondents' em-ployees as a genuine bargaining representative.Itscontinuedexistence,moreover, constitutes an obstacle to collective bargainingthrough freely chosen representatives of the employees.2We shall,accordingly, require the respondents to withdraw all recognitionfrom the Shop Committee and completely disestablish it as therepresentative of any of their employees for the purposes of collectivebargaining.2National LaborRelationsBoard v Pennsylvania Greyhound Lines, Inc., et al,303U. S. 261169134-39-vol. 12-32 484DECISIONSOF NATIONALLABOR RELATIONS BOARDAs we have found that the respondents, by discharging William H,Kelso, R. James Kelso, Isaac Kelso, Alvin Holsopple, Bessie Hol-sopple, Richard Craner, Harry B. Jackson, Peter Farrell, TheodoreF.Klebes, and Harry Beluch, have discriminated in regard to theirhire and tenure of employment, we shall order the respondents tooffer each of them immediate and full reinstatement to his formeror a substantially equivalent position without prejudice to his senior-ity and other rights and privileges, and to make each whole for anyloss of pay he may have suffered by reason of his discharge, bypayment to each of a sum of money equal to the amount which henormally would have earned as wages from the date of his dischargeto the date of the respondents' offer of reinstatement, less his netearnings3 during such period.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.American Federation of Hosiery Workers, Branch No. 67, andthe Shop Committee are labor organizations, within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of the Shop Committee and contributing support to it, therespondents have engaged in and are engaging in unfair labourpractices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of William H. Kelso, R. James Kelso,IsaacKelso, Alvin Hol-sopple, Bessie Holsopple, Richard Craner, Harry B. Jackson, PeterFarrell, Theodore F. Klebes, and Harry Beluch, thereby discourag-ing membership in American Federation of Hosiery Workers, BranchNo. 67, the respondents have engaged in and are engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.a By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondents, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America,Lumber and Sawmill Workers Union, Local2590,8N L R B'440.Monies received for work performed upon Federal,State, county,municipal, orother work-relief projects are not considered as earnings,but, as provided below in theOrder, shall be deducted from the sum due the employee,and the amount thereof shall bepaid over to the appropriate fiscal agency of the Federal,State, county,municipal, orother government or governments which supplied the funds for said work-relief projects. DAVID SUBIN AND BENJAMIN SUBIN4855.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondents have not engaged in unfair labor practiceswithin the meaning of Section 8(3) of theAct bydischarging andrefusing to employ Morrell Leister.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents, David Subin and Benjamin Subin, Lansdale, Pennsyl-vania, individually and as partners doing business under the tradename and style of Arcadia Hosiery Company, and their heirs,executors, administrators, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Shop Committee, or with the formation or administra-tion of any other labor organization of their employees, and fromcontributing support to the Shop Committee or to any other labororganization of their employees;(b)Discouraging membership in American Federation of HosieryWorkers, Branch No. 67, or any other labor organization of their em-ployees, by discharging or refusing to reinstate any of their employees,or in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of their employment;(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self -organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Shop Committee as repre-sentative of any of their employees for the purposes of dealing withthe respondents concerning grievances, labor disputes, rates of pay,wages, hours of employment, or other conditions of employment, andcompletely disestablish said Shop Committee as such representative;(b)Offer to William H. Kelso, R. James Kelso. Isaac Kelso, AlvinHolsopple, BessieHolsopple, Richard Craner, Harry B. Jackson,Peter Farrell, Theodore F. Klebes, and Harry Beluch immediate andfull reinstatement to their former or substantially equivalent posi- 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, without prejudice to their seniority and other rights and privi-leges;(c)Make whole said William H. Kelso, R. James Kelso, IsaacKelso, Alvin Holsopple, Bessie Holsopple, Richard Craner, Harry B.Jackson, Peter Farrell, Theodore F. Klebes, and Harry Beluch for anylossof pay they may have suffered by reason of their discharge, bypayment to each of them respectively of a sum of money equal to theamount which he would normally have earned as wages during theperiod from the date of his discharge to the date of said offer of rein-statement, less his net earnings during said period; deducting, how-ever, from the amount otherwise due to each of said employees, moniesreceived by said employees during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(d) Immediately post notices in conspicuous places throughouttheir plant and maintain such notices for a period of at least sixty(60) consecutive days, stating (1) that the respondents will cease anddesist in the manner aforesaid, and (2) that they will take the affirma-tive action set forth in paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint, in so far as it allegesthat by discharging and thereafter refusing to employ MorrellLeister, the respondents have engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.